Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first office action on the merits and is responsive to the papers filed 02/20/2019. Claims 1-20 are currently pending and examined below.

Information Disclosure Statement
The information disclosure statements submitted by Applicant are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. They have been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuharu Ohki (US 20190037120 A1) in view of Michael David Sánchez (US 20180347978 A1).
Regarding claim 1, Ohki teaches a LIDAR system comprising: 
  	a source of light pulses (Para [8]: lines 1-3. See also, fig.10 light emitting   
unit 61); 
  	    	receiver optics arranged to receive light reflected from the scene in a time period between light pulses and to provide a time-resolved signal of the reflected light produced 
   	 	an integrated circuit configured to calculate a time-resolved contrast for each of the plurality of time-resolved signals produced by the plurality of light pulses (Para [8]: lines 4-11. See also, fig. 10 Control unit 71 and fig. 12 para [149]).
Ohki fails to explicitly teach transmitter optics for directing a sequence of light pulses from the source toward a scene; 
However, Sánchez teaches transmitter optics for directing a sequence of light pulses from the source toward a scene (Fig.4, para [5]: lines 1-4).
It would have been obvious to modify Ohki to include the reassignment as taught by Sánchez as shown above because it will improve the field of illumination of the system.
Regarding claim 4, Ohki teaches the LIDAR system of claim 1, wherein the integrated circuit comprises a processor including program code with instructions for calculating the time-resolved contrast (Fig. 12. See also, fig. 13, para [139]).
Regarding claim 5, Ohki, as modified in view of Sánchez, teaches the LIDAR system of claim 1, wherein the integrated circuit is an ASIC (Sánchez, Para [20]: lines 1-7).
One of the advantages of this approach is to have a higher performance (faster speed) and the ability to layer multiple functionalities onto a single chip (less space, cheaper).
Regarding claim 6, Ohki, as modified in view of Sánchez, teaches the LIDAR system of claim 1, teaches wherein the transmitter optics spreads the light pulses to flood-illuminate the scene (Sánchez, Para [8]: lines 1-5.See also, Fig. 3, projection optics 302 and light beam 303).
One of the advantages of this approach is to have a better field of illumination of the scene.
Regarding claim 7, Ohki, as modified in view of Sánchez, teaches the LIDAR system of claim 1 wherein the source of light pulses is a laser or an LED (Sánchez, Para [31]: lines 3-4).
One of the advantages of this approach is to allow very precise measurements of a given environment. 
Regarding claim 8, Okhi teaches the LIDAR system of claim 1, further comprising an integrated circuit configured to generate a three-dimensional map of the scene from a plurality of the time-resolved contrasts (Fig. 9, para [122]-[123]).
Regarding claim 9, Okhi teaches the LIDAR system of claim 8, further comprising: 
  	 	a camera producing a visual image of the scene (Fig. 27, para [237] and [245]); and 
   	 	a display configured to display the three-dimensional map of the scene superimposed on the visual image of the scene (Fig. 27, para [237] and [245]. See also, Fig. 3, para [10-14]).
Regarding claim 10, Okhi teaches a method for operating a LIDAR system in a vehicle to overcome scattering effects, the method comprising:
   	(a) transmitting, (by transmitter optics), a sequence of light pulses towards one of a plurality of locations in a scene to be scanned (Para [8]: lines 1-3. See also, fig.10 light emitting unit 61); 
  	(b) receiving, by receiver optics, light reflected from the scene in a time period between light pulses to produce a time-resolved signal between each of consecutive light pulses (Para [8]: lines 3-4. See also, fig. 10 image sensor 62); 

  	(d) repeating (a) through (c) for each of the remainder of the plurality of locations in the scene to be scanned (Figs 12-13, para [139]- [154]); 
  	(e) generating a three-dimensional map of the scene from the plurality of time-resolved contrasts for the plurality of locations (Fig. 9, para [122]-[123]); and 
  	(f) utilizing the three-dimensional map of the scene to affect operation of the vehicle (Fig. 9, para [122]-[123]).
Okhi fails to explicly teach, however Sánchez teaches transmitting, by transmitter optics,  a sequence of light pulses towards one of a plurality of locations in a scene to be scanned (Fig.4, para [5]: lines 1-4).
It would have been obvious to modify Ohki to include the reassignment as taught by Sánchez as shown above because it will improve the field of illumination of the system.
Regarding claim 14, Okhi teaches the method of claim 10, further comprising utilizing the three-dimensional map to detect an object in the scene (Fig. 9, para [122]-[123]).
Regarding claim 15, Okhi , as modified in view of  Sánchez ,teaches  the method of claim 10, wherein the transmitting further comprises spreading the light pulses to flood-illuminate the scene (Sánchez, Para [8]: lines 1-5.See also, Fig. 3, projection optics 302 and light beam 303).
One of the advantages of this approach is to have a better field of illumination of the scene.
Regarding claim 16, Okhi , as modified in view of  Sánchez ,teaches  the method of claim 10, wherein the light pulses are laser pulses or LED pulses (Sánchez ,Para [31]: lines 3-4).).
 allow very precise measurements of a given environment. 
Regarding claim 17, Okhi teaches the method of claim 10, further comprising capturing, by a camera, a visual image of the scene and superimposing the three-dimensional map of the scene on the visual image of the scene (Fig. 27, para [237] and [245]).
Regarding claim 18, Okhi teaches the method of claim 17, further comprising displaying the superimposition of the three-dimensional map of the scene and the visual image of the scene to a driver of the vehicle (Fig. 27, para [237] and [245]. See also fig. 9, para [122]: lines 10-14).
Regarding claim 19, Okhi teaches the method of claim 10, wherein the vehicle is an autonomous vehicle (Fig. 27, para [237]).

Claims 2-3, 11-13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuharu Ohki (US 20190037120 A1) in view of Michael David Sánchez (US 20180347978 A1) and Van Der Schaaf et al. (XP 022054584, “Modelling the power spectra of natural images: Statistics and information”)
Regarding claim 2, Okhi, as modified in view of Sánchez, fails to explicitly teach the LIDAR system of claim 1, wherein the time-resolved contrast corresponds to a standard deviation of the time-resolved signals at a given time position over the plurality of time-resolved signals divided by a mean of the time-resolved signals at the given time position over the plurality of time-resolved signals. 
However, Van Der Schaaf teaches wherein the time-resolved contrast corresponds to a standard deviation of the time-resolved signals at a given time position over the plurality of time-resolved signals divided by a mean of the time-resolved signals at the given time position over the  The r.m.s.-contrast equals the standard deviation of the intensity values of all pixels in the image divided by the mean intensity.)..
It would have been obvious to modify Ohki to include the reassignment as taught by Van Der Schaaf as shown above because it will provide a better object identification which is very important for safety.
Regarding claim 3, Okhi, as modified in view of Sánchez, fails to explicitly teach The LIDAR system of claim 1, wherein the time-resolved contrast corresponds to a difference of a square of a standard deviation of time-resolved signals at a given time position over the plurality of time-resolved signals and a mean of the time-resolved signals at the given time position over the plurality of time-resolved signals, the difference further divided by a square of the mean.
However, Van Der Schaaf teaches wherein the time-resolved contrast corresponds to a difference of a square of a standard deviation of time-resolved signals at a given time position over the plurality of time-resolved signals and a mean of the time-resolved signals at the given time position over the plurality of time-resolved signals, the difference further divided by a square of the mean (The square of the r.m.s.-contrast is proportional to the total power in the spectral domain under consideration. See Appendix A, p 2769).
It would have been obvious to modify Ohki to include the reassignment as taught by Van Der Schaaf as shown above because it will provide a better object identification which is very important for safety.
Regarding claim 11, Okhi, as modified in view of Sánchez, fails to explicitly teach, however Van Der Schaaf teaches the method of claim 10, wherein the calculating further comprises: 

   	(ii) calculating, by the integrated circuit, a mean of the plurality of time- resolved signals at each given time position over the plurality of time- resolved signals; 
   	(iii) dividing, by the integrated circuit, at each given time position, the standard  deviation by the mean (p 2762, right column, The r.m.s.-contrast equals the standard deviation of the intensity values of all pixels in the image divided by the mean intensity.).
It would have been obvious to modify Ohki to include the reassignment as taught by Van Der Schaaf as shown above because it will provide a better object identification which is very important for safety.14
Regarding claim 12, Okhi, as modified in view of Sánchez, fails to explicitly teach, however Van Der Schaaf teaches the method of claim 10, wherein the calculating further comprises: 
 	  	(i) calculating, by the integrated circuit, a square of a standard deviation of the plurality of time-resolved signals at each given time position over the plurality of time-resolved signals; 
 	  	(ii) calculating, by the integrated circuit, a mean of the plurality of time- resolved signals at each given time position over the plurality of time- resolved signals; 
  	  	(iii) subtracting, by the integrated circuit, at each given time position the mean of the plurality of time-resolved signals from the square of the standard deviation of the plurality of time-resolved signals; and 
  	  	(iv) dividing, by the integrated circuit, at each given time position the difference of the square of the standard deviation of the plurality of time-resolved signals and the 
It would have been obvious to modify Ohki to include the reassignment as taught by Van Der Schaaf as shown above because it will provide a better object identification which is very important for safety.
Regarding claim 13, Okhi teaches the method of claim 11, wherein the integrated circuit calculates the standard deviation and the mean over a sliding time window on the plurality of time-resolved signals (para [9]- [10]).
Regarding claim 20, Okhi teaches a method for operating a LIDAR system in a vehicle to overcome scattering effects, the method comprising: 
  	transmitting, (by transmitter optics ) coupled to the vehicle, light pulses at each of a plurality of locations in a scene to be scanned (Fig.9, para [122]: lines 1-8); 
  	receiving, by receiver optics coupled to the vehicle, light reflected from the scene in a time period between light pulses to produce a time-resolved signal for the light pulses transmitted to each location (Fig.9, para [122]: lines 1-8);
  	for each given location, calculating, by an integrated circuit, a time-resolved contrast over a plurality of the time-resolved signals produced for locations in a vicinity of the given location (para [148]-[149]);
  	 generating a three-dimensional map of the scene from the calculated time- resolved contrast for each location of the plurality of locations (para [139]- [154] .See also, Figs 12-13); 
utilizing the three-dimensional map of the scene to affect operation of the vehicle (Fig. 9, para [122]-[123]),

  	transmitting, by transmitter optics 
  	wherein the calculating comprises: 
   	calculating, by the integrated circuit, a standard deviation of the time-resolved signals for each given location at each given time position over the plurality of time-resolved signals produced for locations in the vicinity of the given location; 
  	calculating, by the integrated circuit, a mean of the time-resolved signals for each given location at each given time position over the plurality of time-resolved signals produced for locations in the vicinity of the given location; and  
  	16

dividing, by the integrated circuit, at each given time position and each given location, the standard deviation by the mean.
 However, Sánchez teaches transmitting, by transmitter optics (coupled to the vehicle), light pulses at each of a plurality of locations in a scene to be scanned (Fig.4, para [5]: lines 1-4).
It would have been obvious to modify Ohki to include the reassignment as taught by Sánchez as shown above because it will improve the field of illumination of the system.
Van Der Schaaf teaches wherein the calculating comprises: 
   	calculating, by the integrated circuit, a standard deviation of the time-resolved signals for each given location at each given time position over the plurality of time-resolved signals produced for locations in the vicinity of the given location; 
  	calculating, by the integrated circuit, a mean of the time-resolved signals for each given location at each given time position over the plurality of time-resolved signals produced for locations in the vicinity of the given location; and  


dividing, by the integrated circuit, at each given time position and each given location, the standard deviation by the mean (p 2762, right column, The r.m.s.-contrast equals the standard deviation of the intensity values of all pixels in the image divided by the mean intensity.) 
It would have been obvious to modify Ohki to include the reassignment as taught by Van Der Schaaf as shown above because it will provide a better object identification which is very important for safety.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Grauer et al. (US 20170234976 A1), teaches High Dynamic Range Imaging of Environment with a High Intensity Reflecting/Transmitting Source
Barukh et al. (WO 2011107987 A1), teaches Image gated camera for detecting objects in a marine environment
Inbar et al. (US 20060250497 A1), teaches Laser Gated Camera Imaging System and Method
Kamon et al. (US 7009690 B2), teaches Three-dimensional Measurement Device and Three-dimensional Measurement Method
Kaplan et al. (US 20020126024 A1), teaches System for and Method of Wide Searching for Targets in a Marine Environment
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645    

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645